Exhibit 10.7

Compensatory Arrangements for Non-Employee Directors

The Board of Directors of MicroFinancial Incorporated (the “Company”) adopted
the following annual compensation package for its non-employee directors,
effective for fees and other compensation payable relating to the Company’s
fiscal year ended December 31, 2012 and, unless later amended, for subsequent
periods:

 

  •  

an annual retainer of $21,000, to be paid at the director’s election either
entirely in shares of stock or 40% in cash and 60% in shares of stock, in each
case with full vesting upon the date of issuance;

 

  •  

a cash fee of $1,250 for meetings, including committee meetings, not held by
telephone and not held on the same day as a full Board meeting;

 

  •  

committee meeting fees of $500 for telephonic meetings and meetings on the same
day as Board meetings;

 

  •  

fees for the Chair of the Audit Committee ($10,500 per year), the Compensation
and Benefits Committee ($5,250 per year) and the Nominating and Governance
Committee ($5,250 per year), to be paid either entirely in shares of stock or
40% in cash and 60% in shares of stock, in each case with full vesting upon the
date of issuance;

 

  •  

a fee for the Chairman of the Board of $10,500 per year, to be paid either
entirely in shares of stock or 40% in cash and 60% in shares of stock, in each
case with full vesting upon the date of issuance;

 

  •  

a stock grant made annually to each non-employee director valued at $44,100 on
the date of grant, with all shares of stock fully vested upon the date of
issuance; and

 

  •  

health insurance benefits for those non-employee directors who elect to
participate, with the cost to be borne partially by the Company, consistent with
its past practices.

Committee chairs may decide in their discretion that a meeting is not
substantive enough to merit the committee fees described above.